Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 1 of 27 Pageid#: 427




                            EXHIBIT 2
 Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 2 of 27 Pageid#: 428




                         Tradition. Excellence. Results.
        MichieHamlett has represented consumer groups, individuals, businesses, and classes of
injured parties for nearly 75 years in the courts of Virginia and the United States. With expertise in
complex litigation, MichieHamlett attorneys have successfully recovered hundreds of millions of
dollars in compensation for their clients. Eleven of the firm’s attorneys are listed in “Best Lawyers,”
which is the oldest and most respected peer-review publication in the legal profession. Nine attorneys
are “Super Lawyers,” which is a list of outstanding lawyers from more than 70 practice areas who
have attained a high degree of peer recognition and professional achievement.

        The firm’s lawyers have limited the focus of their practices to certain areas and this is reflected
in the organization of the firm into three practice groups – the Commercial Group, the Personal
Services Group, and the Personal Injury Group.

         The Commercial Group handles corporate and commercial matters, including commercial
litigation. The Personal Services Group handles family law matters including divorce and custody
disputes, trust and estate matters and real estate transactions. The Personal Injury Group represents
people who are seriously injured by defective products, defective drugs and medications, medical
malpractice, tractor trailer and auto accidents, structural collapses and other incidents in which another
person’s failure to use ordinary care for the safety of others has caused serious injury or death.

       For over 35 years our Injury Group specialists have represented thousands of victims of
asbestos injury in litigation and bankruptcy claims against the companies that made and sold asbestos
products. Our mass tort expertise also includes representation in national multi-plaintiff cases
involving Roundup/Monsanto/Bayer, Essure, hernia and pelvic mesh, and hundreds of claims against
the Republic of Iran and international banks for coordinating and funding attacks against American
servicemembers in Iraq.

        Complex business transactions have been successfully concluded by the firm’s lawyers who
practice in the areas of corporate and commercial law. Often working with counsel from out of state
and occasionally out of the country, the firm has assisted clients in the start-up of new businesses,
financing for commercial and real estate development, corporate acquisitions, and securities matters.
Currently, our attorneys are serving as lead local counsel in a nationwide consumer class action
against American Web Loans, challenging web-based unsecured lender’s reliance upon tribal
sovereign immunity as a defense to state and federal consumer regulations and usury laws. Final
approval of the $141 million settlement is pending in the U.S. District Court for the Eastern District of
Virginia, Norfolk Division.
 Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 3 of 27 Pageid#: 429




        The firm represents clients throughout Virginia and beyond, from the coal fields of southwest
Virginia to Roanoke, Charlottesville, Richmond, Williamsburg and Norfolk in the eastern part of the
state, and Alexandria and Fairfax County in the north. We are dedicated to service through pro bono
work, partnering with the Legal Aid Justice Center in Virginia to bring a class action lawsuit against
Senex Law for its abusive and unfair debt collection practices in violation of federal law. Our
attorneys are leaders in the community and legal arena, serving on the Board of Governors and
Executive Council of the Virginia Trial Lawyers Association, the American Association for Justice,
and dedicating hundreds of hours annually to legal education through the University of Virginia and
continuing education for attorneys.

       Biographies for the firm’s attorneys proposed to be a part of the leadership in this case appear
below. Additional biographies can be found at www.michiehamlett.com.
     Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 4 of 27 Pageid#: 430

Lisa Brook        has helped clients find dignity and peace following an
injury or personal crisis, during her many years practicing law. Her
understanding of the difficulties that come after life altering injuries
allows her to provide quality representation for her clients and their
families during their time of need.

With success in courtrooms throughout Virginia, she has maintained an
active trial practice and provided compassionate, dependable service to
clients in diverse areas of the law.

Lisa has been an active member of the Virginia State Bar since 1993, and is
admitted to practice in the Eastern and Western Districts of Virginia. She
received her law degree from the Marshall-Wythe School of Law at the
College of William and Mary, and her Bachelor of Arts from the
University of Virginia.

When she is not in court Lisa enjoys running in local races like the
Charlottesville Ten Miler and attending UVa football games with her
family.
                                                                                       LISA S.
                                                                                       BROOK
PRACTICE AREAS
  Legal Malpractice
  Asbestos
  Brain Injury                                                                        BAR ADMISSIONS
  Automotive & Trucking
  Wrongful Death                                                                             Virginia
  Medical Malpractice



                                                                                         EDUCATION
PROFESSIONAL ACTIVITIES                                                                University of Virginia
  Charlottesville Albemarle Bar Association                                                 B.A. 1990
  University of Virginia Women's Center Legal Clinic, Pro Bono
  Foothills Child Advocacy Center, Board Chair
  Virginia Trial Lawyers Association, Member
                                                                                    College of William and Mary
  Virginia Trial Lawyers Association: Women Trial Lawyers Caucus, Chair Elect        Marshall-Wythe School of
  Virginia Trial Lawyers Association: Board of Governors, At Large                              Law
  American Association for Justice, Women Trial Lawyers Caucus
                                                                                             J.D. 1993



                                                                                           CONTACT
                                                                                        Phone: 434.951.7231
                                                                                         Fax: 434.951.7251
                                                                                              Email:
                                                                                    lbrook@michiehamlett.com




                                                                                          MICHIEHAMLETT
  310 4th St. NE Charlottesville, VA 22902 | 434.951.7200 | www.michiehamlett.com             ATTORNEYS AT LAW
     Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 5 of 27 Pageid#: 431

Kyle McNew           is a trial lawyer, with a focus on issues and appeals
arising out of personal injury and products liability cases. He has argued
complex issues before the Supreme Court of Virginia, the United States
Court of Appeals for the Fourth Circuit, federal district courts throughout
Virginia, and the Virginia circuit courts and has been recognized as a “Rising
Star” in Virginia, appellate bar. He also has an active trial practice with a
particular interest in cases involving punitive damages due to drinking or
distracted driving. He is a member of the Virginia State Bar, and is admitted
to practice in the courts of the Commonwealth of Virginia, the United States
Court of Appeals for the Fourth and Sixth Circuits, and the United States
District Courts for the Eastern and Western Districts of Virginia.

Kyle has chaired the Virginia Trial Lawyers Association’s amicus curiae
committee, and has authored several amicus briefs on behalf of VTLA. He is
a member of the VTLA Board of Governors, as well as the Board of
Governors for the Litigation Section of the Virginia State Bar, and the
Judicial Candidate Evaluation Committee of the Virginia State Bar, and
frequently presents at seminars and CLE courses on appellate advocacy and
legal issues arising in civil litigation.

After graduating from law school, Kyle clerked for the Honorable Walter D.
                                                                                        KYLE
Kelley, Jr., of the United States District Court for the Eastern District of
Virginia, practiced complex litigation in the Norfolk office of an
                                                                                       MCNEW
international law firm, and before joining MichieHamlett, clerked for the
Honorable Boyce F. Martin, Jr., of the United States Court of Appeals for the
Sixth Circuit.

A lifelong Virginia resident, Kyle lives in Charlottesville with his wife, sons,       BAR ADMISSIONS
and springer spaniel. In his free time, he enjoys working in his yard, hiking,
and cooking.                                                                                 Virginia



PRACTICE AREAS                                                                            EDUCATION
  Appellate                                                                         College of William and Mary
  Civil Litigation
                                                                                              B.A. 2003
  Personal Injury
  Products Liability
  Wrongful Death                                                                       Washington and Lee
                                                                                     University School of Law,
PROFESSIONAL ACTIVITIES                                                                 magna cum laude
                                                                                             J.D. 2006
  Virginia Trial Lawyers Association
  Virginia Bar Association
  American Association for Justice
  Charlottesville Albemarle Bar Association                                                CONTACT
  Executive Editor, Washington and Lee Law Review
                                                                                        Phone: 434.951.7234
                                                                                         Fax: 434.951.7254
AWARDS AND RECOGNITIONS
                                                                                              Email:
  Virginia Super Lawyers, Rising Star Appellate Practice 2014                       kmcnew@michiehamlett.com
  Virginia Super Lawyers, 2009-Present
  Best Lawyers in America, 2017-2019




                                                                                          MICHIEHAMLETT
  310 4th St. NE Charlottesville, VA 22902 | 434.951.7200 | www.michiehamlett.com             ATTORNEYS AT LAW
     Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 6 of 27 Pageid#: 432

Greg Webb      represents individuals and families facing challenges from
automobile accidents and tractor-trailer crashes, construction accidents,
heavy equipment accidents, automobile defects, wrongful death,
consumer product defects, traumatic brain injury, and asbestos illnesses.


After graduating from the University of Virginia in 1986 with a degree in
Economics, Greg entered the United States Army for four years active
duty with the 10th Mountain Division. Greg entered law school in 1992
and graduated from the University of Richmond School of Law in 1995
where he was admitted to the Virginia State Bar and Federal Courts of
Virginia.


Greg obtained one of the largest wrongful death verdicts in Virginia
history when an Albemarle County jury returned a $5.4 million verdict in
a tractor-trailer crash that took the life of a 16-year-old high school honor
student.

He has obtained numerous settlements for clients against commercial
trucking companies and businesses of or exceeding $1,000,000, including
a combined tractor-trailer and product liability case that settled for
                                                                                      J. GREGORY
$10,000,000. Greg has litigated cases from Florida to New York and                        WEBB
frequently represents out-of-state clients.




PRACTICE AREAS
                                                                                        BAR ADMISSIONS
  Automotive & Trucking
  Products Liability                                                                          Virginia
  Wrongful Death
  Brain Injury
  Asbestos
                                                                                          EDUCATION
MILITARY SERVICE
                                                                                        University of Virginia
  U.S. Army, Active Duty Fort Drum, NY 1986-1990                                         B.A. Economics 1986
  10th Mountain Division, Platoon Leader 1987-1990
  Airborne Qualified, Fort Benning GA 1985
  UVa Army ROTC Four-Year Scholarship 1982-1986                                        University of Richmond
                                                                                           School of Law
PROFESSIONAL ACTIVITIES                                                                       J.D. 1995
  Virginia Trial Lawyers Association Board of Governors 2008-Present
  Southern Trial Lawyers Association
  American Association for Justice, Board of Governors 2018-Present                         CONTACT
  American Board of Trial Advocates 2019-Present
  Charlottesville Albemarle Bar Association                                              Phone: 434.951.7237
  Multi-Million Dollar Advocates Forum Life Member
                                                                                          Fax: 434.951.7257
  Melvin M. Belli Society 2019-Present
                                                                                               Email:
                                                                                      gwebb@michiehamlett.com
AWARDS AND RECOGNITIONS
  Preeminent AV Rating by Martindale-Hubbell
  Best Lawyers in America 2010-Present
  Super Lawyers 2010-Present
  Lawyer of the Year 2012 for Personal Injury Litigation, Charlottesville, Virginia
  Lawyer of the Year 2018 for Personal Injury Litigation, Charlottesville, Virginia


                                                                                           MICHIEHAMLETT
  310 4th St. NE Charlottesville, VA 22902 | 434.951.7200 | www.michiehamlett.com              ATTORNEYS AT LAW
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 7 of 27 Pageid#: 433




     CHICAGO       CLEVELAND      NEW YORK        ST. LOUIS   WASHINGTON, D.C.
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 8 of 27 Pageid#: 434




                     DiCello Levitt Gutzler LLC’s Experience and Representative Cases

              Representing institutional investors, individuals, businesses, and public clients, the firm’s attorneys have
 successfully prosecuted and settled numerous complex cases and class actions, resulting in billions of dollars in
 recoveries for their clients and other class members. Partners Mark DiCello, Adam Levitt, and Greg Gutzler lead a top‐
 notch team of recognized leaders who share a collective depth of experience and steadfast commitment to justice.
 Their tireless advocacy on behalf of their clients is well‐known, recently leading Mike Bowers, Georgia’s former Attorney
 General, to characterize a settlement obtained by Adam Levitt and Amy Keller on behalf of small business owners
 against a major credit card processor as a “work of art,” and “one of the best pieces of legal work I have ever observed.”
 Champs Sports Bar & Grill v. Mercury Payment Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.).
              Based in Chicago, Cleveland, New York, and St. Louis, with a nationwide practice, the firm’s attorneys have
 successfully led—and are presently leading—many large class and multidistrict actions, including against industry titans
 such as Apple, Intel, General Motors, and Equifax, and representing businesses and investors in arbitrations and
 litigation in multiple courts.

   REPRESENTATIVE CASES

   Dana Nessel on Behalf of the People of the State     Appointed Special Assistant Attorneys       Special Assistant
   of Michigan v. 3M Company, et al., No. 20‐           General to represent the State of           Attorneys General
   03366‐NZ (Mich. Cir. Ct., Kent County)               Michigan against manufacturers and
                                                        companies which polluted the state
                                                        with polyfluoroalkyl chemicals.

   In re American Medical Collection Agency, Inc.,      Data breach affecting millions of           Co‐Lead Counsel
   Customer Data Security Breach Litig., No. 19‐        patients whose personal information in
   md‐2904 (D.N.J.)                                     laboratory records was exposed by a
                                                        collections company.

   In Re: Marriott International, Inc., Customer        Data breach affecting nearly 400 million    Co‐Lead Counsel
   Data Security Breach Litigation, No. 19‐md‐          people.
   02879 (D. Md.)

   T.S. Kao, Inc., et al. v. North American Bancard,    Nationwide settlement for $15 million       Co‐Lead Counsel
   LLC, et al., No. 16‐cv‐4219 (N.D. Ga.)               for merchants who were overcharged
                                                        for credit card processing services.

   In re Intel Corp. CPU Marketing, Sales Practices     Nationwide class action related to          Plaintiffs’ Steering
   and Products Liability Litigation, No. 18‐md‐        security flaws in Intel‐manufactured        Committee
   02828 (D. Or.)                                       CPUs.

   In re Apple Inc. Device Performance Litigation,      International class action concerning       Plaintiffs’ Executive
   No. 18‐md‐02827 (N.D. Cal.)                          device performance throttling; $500         Committee
                                                        million settlement.

   In re Polaris Marketing, Sales Practices, and        Nationwide class action against off‐road    Co‐Lead Counsel
   Products Liability Litigation, No. 18‐cv‐0939 (D.    vehicle manufacturer related to design
   Minn.)                                               defects impacting driver safety.

   In re Equifax, Inc. Customer Data Security           Data breach affecting nearly 150 million    Co‐Lead Counsel
   Breach Litigation, No. 17‐MD‐02800 (N.D. Ga.)        people; settlement of $1.5 billion.




   www.dicellolevitt.com                                                                                                    2
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 9 of 27 Pageid#: 435




   State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit brought by Counsel by Special
   v. Takata Corporation, No. D‐101‐CV‐2017‐            state attorney general involving       Commission
   00176 (Santa Fe 1st Jud. Dist., N.M.)                defective and dangerous airbags.

   Champs Sports Bar & Grill v. Mercury Payment         Card processing fee class action               Co‐Lead Counsel
   Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.)             resulting in nationwide settlement of
                                                        $52 million for small businesses.

   Sloan v. General Motors LLC, No. 16‐cv‐07244         Excessive oil consumption defect class         Co‐Lead Counsel
   (N.D. Cal.)                                          action.

   State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit related to         Counsel by Special
   v. Volkswagen Group of America, No. D‐101‐CV‐        corporation’s use of defeat device to          Commission
   2016‐00131 (Santa Fe 1st Jud. Dist., N.M.)           circumvent state consumer and
                                                        environmental laws.

   In re Volkswagen “Clean Diesel” Marketing,           Vehicle emissions/defeat device class          Plaintiffs’ Steering
   Sales Practices and Products Liability Litigation,   action litigation resulting in over $16        Committee
   No. 15‐md‐2672 (N.D. Cal.)                           billion in total settlements for
                                                        consumers.

   In re General Motors LLC Ignition Switch             Ignition switch defect class action.           Executive Committee
   Litigation, No. 14‐md‐2543 (S.D.N.Y.)

   In re Navistar MaxxForce Litigation, No. 14‐cv‐      Nationwide truck emissions control             Co‐Lead Counsel
   10318 (N.D. Ill.)                                    system defect class action; $135 million
                                                        nationwide settlement.

   NCUA v. RBS Securities, Inc., No. 13‐cv‐6726         Securities litigation related to residential   Represented
   (S.D.N.Y.)                                           mortgage‐backed securities; accepted           Government Agency
                                                        offer of judgment for $129.6 million,
                                                        plus fees

   In re Adobe Systems, Inc. Privacy Litigation,        Data breach affecting 38 million               Executive Committee
   No. 13‐cv‐05226 (N.D. Cal.)                          customer accounts.

   CMFG Life Ins. Co. v. RBS Sec. Inc., No. 12‐cv‐037   Securities litigation related to residential   Counsel for Large
   (W.D. Wis.)                                          mortgage‐backed securities; recovery           Wisconsin
                                                        amounts confidential.                          Corporation

   Roberts v. Electrolux Home Products, Inc., No.       Defective dryer class action resulting in      Co‐Lead Counsel
   12‐cv‐1644 (C.D. Cal.)                               $35.5 million nationwide settlement.

   In re Imprelis Herbicide Marketing, Sales            Tree and shrub damage from defective           Co‐Lead Counsel
   Practices and Products Liability Litigation, MDL     herbicide class action resulting in $550
   No. 2284 (E.D. Pa.)                                  million settlement.

   In re Sony Gaming Networks and Customer Data         Data breach case affecting 77 million          Co‐Lead Counsel
   Security Breach Litigation, No. 11‐md‐02258          accounts.
   (S.D. Cal.)




  www.dicellolevitt.com                                                                                                       3
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 10 of 27 Pageid#: 436




   In re Michaels Stores Pin Pad Litigation, No. 11‐    Data breach lawsuit concerning                 Co‐Lead Counsel
   cv‐3350 (N.D. Ill.)                                  compromised payment information.

   In re StarLink Corn Products Liability Litigation,   Biotechnology class action concerning          Co‐Lead Counsel
   No. 01‐md‐1403 (N.D. Ill.)                           contamination of U.S. corn supply with
                                                        unapproved genetically modified trait
                                                        resulting in $110 million settlement.

   In re Genetically Modified Rice Litigation, No.      Biotechnology mass tort concerning             Co‐Lead Counsel
   06‐md‐1811 (E.D. Mo.)                                contamination of U.S. rice supply
                                                        resulting in aggregate settlements
                                                        exceeding $1.1 billion.

   In re Porsche Cars Plastic Coolant Tubes             Nationwide class action involving              Co‐Lead Counsel
   Litigation, No. 11‐md‐2233 (S.D. Ohio)               defective engine coolant tubes resulting
                                                        in $45 million settlement.

   In re: Reebok Easytone Litigation, No. 10‐CV‐        False advertising class action resulting in    Class Counsel
   11977 (D. Mass.)                                     $25 million, non‐reversionary
                                                        settlement fund.

   In re Pharmatrak, Inc. Privacy Litigation,           Internet privacy lawsuit related to            Co‐Lead Counsel
   No. 00‐cv‐11672 (D. Mass.)                           collection of personal information
                                                        without consent.

   NCUA v. Barclays Capital, Inc., No. 13‐cv‐6727       Securities litigation related to residential   Represented
   (S.D.N.Y.) & No. 12‐cv‐1631 (D. Kan.)                mortgage‐backed securities; settled for        Government Agency
                                                        $325 million combined.

   NCUA v. Wachovia Capital Markets LLC,                Securities litigation related to residential   Represented
   No. 13‐cv‐6719 (S.D.N.Y.) & No. 11‐2649 (D.          mortgage‐backed securities; settled for        Government Agency
   Kan.)                                                $53 million combined.

   NCUA v. Morgan Stanley & Co., Inc., No. 13‐cv‐       Securities litigation related to residential   Represented
   6705 (S.D.N.Y.) & No. 13‐cv‐2418 (D. Kan.)           mortgage‐backed securities; settled for        Government Agency
                                                        $225 million combined.

   NCUA v. RBS Securities, Inc., et al., No. 11‐cv‐     Securities litigation related to residential   Represented
   2340 (D. Kan.) & No. 11‐cv‐5887 (C.D. Cal.)          mortgage‐backed securities; settled for        Government Agency
                                                        $1.1 billion.

   Monsanto Co. v. Syngenta Seeds, Inc., No. 07‐cv‐     Breach of licensing agreement related          Represented Large
   543 (E.D. Mo)                                        to access to Monsanto’s newest                 Biotechnology
                                                        patented soybean technology; resulted          Corporation
                                                        in favorable settlement agreement.

   Gulf Power v. Peabody, No. 06‐cv‐270 (N.D. Fla.)     Defending breach of coal supply                Represented Large
                                                        agreement; tried to successful verdict.        Energy Company




   www.dicellolevitt.com                                                                                                   4
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 11 of 27 Pageid#: 437




   Monsanto Co. v. Delta & Pine Land Company         Confidential arbitration re licensing fees   Represented Large
                                                     and obligations related Monsanto’s           Biotechnology
                                                     patented cotton technology.                  Corporation

   Monsanto Co. v. Syngenta Seeds, Inc., No.         Licensing dispute related to Monsanto’s      Represented Large
   2107CC‐01361 (Missouri State Court, St. Louis     patented soybean technology; tried to        Biotechnology
   County)                                           successful verdict; received all remedies    Corporation
                                                     sought, including declaratory judgment
                                                     and injunctive relief.

   Monsanto Co. v. Garst Seed Co., No. 2104CC‐       Breach of contract case. Won summary         Represented Large
   04999 (Missouri State Court – St. Louis County)   judgment.                                    Biotechnology
                                                                                                  Corporation

   In re DoubleClick, Inc. Privacy Litigation,       Internet privacy class action.               Co‐Lead Counsel
   No. 00‐cv‐0641 (S.D.N.Y.)

   Supnick v. Amazon.com, Inc.,                      Internet privacy lawsuit related to          Co‐Lead Counsel
   No. C00‐0221P (W.D. Wash.)                        installation of tracking software.

   Monsanto Co. v. E.I. du Pont De Nemours & Co.     Patent infringement lawsuit; tried to        Represented Large
   Inc., No. 00‐cv‐00952 (E.D. Mo.)                  successful $1 billion verdict, the fourth‐   Biotechnology
                                                     largest patent‐infringement jury verdict     Corporation
                                                     in U.S. history




   www.dicellolevitt.com                                                                                              5
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 12 of 27 Pageid#: 438




                  DiCello Levitt Gutzler LLC’s Proposed Attorneys to Litigate this Case

             With offices in Chicago, Cleveland, New York, St. Louis, and Washington, D.C., our attorneys have been
   acknowledged as Super Lawyers and Leading Lawyers by Law Dragon, and AV‐Rated by Martindale‐Hubbell, and
   recognized as best in their fields by prominent legal publications. In addition, the firm’s technology practice has
   been recognized as the “Privacy and Data Breach Practice Group of the Year” by The National Law Journal, and
   firm’s attorneys have been included in the Law Bulletin’s 40 Under 40 publication, National Trial Lawyers 40 Under
   40 list, and the Best Lawyers in America publication.

              Beyond recognition from legal periodicals, the firm’s attorneys have contributed to the legal community
   through scholarship and speaking engagements, including as a panelist for the Women’s Bar Association of Illinois,
   testifying before the Illinois Supreme Court Rules Committee on class action practice, and chairing an annual class
   action litigation conference in Chicago.

           Biographies for the firm’s attorneys proposed to be a part of the leadership in this case appear below.
   Additional biographies can be found at www.dicellolevitt.com.




   www.dicellolevitt.com                                                                                                 6
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 13 of 27 Pageid#: 439




                                        Adam operates one of the nation’s leading commercial litigation
                                        practices, having achieved billions in recoveries for his clients.

                                        A founding partner of DiCello Levitt, Adam Levitt is one of the nation’s leading
                                        advocates for plaintiffs in commercial litigation, class actions, mass torts, and
                                        public client cases. He has extensive experience leading multidistrict and other
                                        nationwide complex litigation lawsuits, with a substantial focus on deceptive
                                        trade practices, insurance, financial fraud, sophisticated technology issues, and
    Adam J. Levitt                      new approaches to compound legal issues.
    Partner
                                        A leader in the field of developing novel approaches to damages methodologies,
                                        Mr. Levitt has recovered billions of dollars for clients and class members. As co‐
    EMAIL:
                                        lead counsel in three of the largest biotechnology class actions in history, he
    alevitt@dicellolevitt.com
                                        recovered more than $1.7 billion for class members: In re Genetically Modified
    EDUCATION                           Rice Litig. (E.D. Mo.) (securing settlements exceeding $1.1 billion); In re Imprelis
    Northwestern University Pritzker    Herbicide, Sales Practice and Products Liability Litig. (E.D. Pa.) ($550 million
    School of Law, J.D.                 settlement); and In re StarLink Corn Products Liability Litig. (N.D. Ill.) ($110 million
                                        settlement). In those cases, Mr. Levitt devised the market loss damages model
    Columbia College, Columbia          used in every similar case since StarLink. His legal writing related to these novel
    University, A.B., magna cum laude   theories and damages modeling earned Mr. Levitt the Burton Award for Finest
                                        Law Firm Writer (2017) and the American Agricultural Law Association’s
                                        Professional Scholarship Award (2017).

                                        Recognized as a “pioneer” in litigation involving complex technology issues by
                                        Judge James Ware, former Chief Judge of the United States District Court for the
                                        Northern District of California, Mr. Levitt has served in leadership roles in a variety
                                        of multidistrict class action cases related to sophisticated frauds committed
                                        through the use of technology. For example, Mr. Levitt was recently appointed
                                        to the Plaintiffs’ Steering Committee in the nationwide class action against Intel
                                        Corp. related to security vulnerabilities in the company’s ubiquitous CPUs. In re:
                                        Intel Corp. CPU Marketing, Sales Practices and Products Liability Litigation (D. Or.).

                                        Mr. Levitt’s victories extend to other areas of practice, including in automotive
                                        cases, where he served as a member of the Plaintiffs’ Steering Committee in In re
                                        Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability Litig.
                                        (N.D. Cal.), a case resulting in over $16 billion in total settlements for consumers.
                                        Mr. Levitt has also served in leadership positions in a number of other cases,
                                        including In re Polaris Mktg., Sales Practices, and Prods. Liab. Litig. (D. Minn.) (Co‐
                                        Lead Counsel); In re Navistar Maxxforce Engines, Sales Practices and Products
                                        Liability Litig. (N.D. Ill.) (Co‐Lead Counsel); and In re General Motors LLC Ignition
                                        Switch Litig. (S.D.N.Y.) (Executive Committee).

                                        Nationally recognized as an authority on class action litigation, Mr. Levitt is the
                                        President of Class Action Trial Lawyers, an elected member of the American Law
                                        Institute and the Economic Club of Chicago and serves on advisory boards for the
                                        Duke Law Center for Judicial Studies, the American Constitution Society, and the
                                        Institute for Consumer Antitrust Studies. He has testified before the Illinois
                                        Supreme Court Rules Committee on class action practice and chairs an annual
                                        class action litigation conference in Chicago. Mr. Levitt has an “AV” rating from
                                        Martindale‐Hubbell and has been named an Illinois Super Lawyer every year since
                                        2012.




   www.dicellolevitt.com                                                                                                      7
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 14 of 27 Pageid#: 440




    Adam J. Levitt,        PRACTICE AREAS
    continued              •   Antitrust Litigation
                           •   Appellate Litigation
                           •   Commercial Litigation
                           •   Class Action Litigation
                           •   Insurance Litigation
                           •   Product Liability Litigation
                           •   Public Client Litigation
                           •   Securities and Financial Services Litigation


                           HONORS
                           •   Burton Award, Finest Law Firm Writer
                           •   “AV” rating, Martindale‐Hubbell
                           •   Super Lawyer: Class Actions & Mass Torts, Illinois (2012‐present)
                           •   500 Leading Lawyers in the U.S., Lawdragon
                           •   Litigator of the Week, American Lawyer


                           SELECTED WRITINGS AND PRESENTATIONS
                           Law review articles
                           •   The Gift That Keeps on Giving: Price Overhang Damages in Commodity Crop
                               Cases, 51 VAL. U. L. REV. 375 (2017) (co‐authored with Russell L. Lamb)
                           •   Agricultural “Market Touching”: Modernizing Trespass to Chattels in Crop
                               Contamination Cases, 38 U. HAW. L. REV. 409 (2016) (co‐authored with
                               Nicole Negowetti)
                           •   CAFA and Federalized Ambiguity: The Case for Discretion in the
                               Unpredictable Class Action, 120 YALE L.J. ONLINE 231 (2011)
                           Other recent writings
                           •   “Murky Waters,” Trial Magazine (May 2020)
                           •   “A Broken Net: When Consumer Goods Get Hacked,” Trial Magazine Dec.
                               2018)
                           •   “Curating the Ascertainability Fallacy—The Ninth Circuit Strikes Back,” AAJ
                               Class Action Litigation Newsletter (Winter 2017)
                           Recent notable presentations
                           •   Cybersecurity Breakout Session, Fraud Prevention Conference (2020)
                           •   Emerging Trends in COVID‐19 Litigation, Everlaw “Fireside Chat” Webinar
                               Series (2020)
                           •   Class Action Landscape in a Post‐COVID World, Angeion Group Leading
                               Litigators Zoominar (2020)
                           •   Navigating Funding Regulations in the US: Understanding Confidentiality,
                               Disclosure and Transparency on a State‐by‐State Basis, General Counsel
                               Forum on Litigation Finance (2019)
                           •   The Current Role of Class Actions in Complex Litigation, Contemporary
                               Issues in Complex Litigation, Northwestern Pritzker School of Law (2018)

                           BAR ADMISSIONS
                           Illinois and New York



   www.dicellolevitt.com                                                                                     8
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 15 of 27 Pageid#: 441




                                            Additional Members of the Firm

              Our attorneys have the ability to successfully try cases across the spectrum of complex commercial litigation,
    financial fraud and securities litigation, public litigation, class actions, defective drug and device cases, catastrophic
    injuries, and other areas of law. The firm boasts an impressive roster of additional attorneys.



                                           One of the nation’s leading plaintiffs’ attorneys, Mark regularly
                                           acts as lead and co‐lead counsel in major personal injury and
                                           mass tort actions, with substantial recoveries for victims of
                                           injustice.

                                           Mark DiCello has established a national practice representing victims ranging
                                           from individuals suffering catastrophic personal injuries to classes of plaintiffs
                                           affected by harmful medical devices, pharmaceutical products, chemicals, and
                                           automobiles. In recent years, he has been appointed co‐lead counsel in
                                           massive multidistrict litigation involving defective pelvic mesh devices and was
     Mark A. DiCello                       appointed to a plaintiffs’ committee in a products liability litigation over metal
     Partner                               hip implants, which ultimately led to over $12 billion in settlements. Always
                                           seeking to improve his craft, he has completed the curriculum of the Trial
     EDUCATION                             Lawyers College.
     Cleveland‐Marshall College of Law,
     J.D.                                  Mr. DiCello holds leadership positions in the Association of Plaintiffs’ Interstate
                                           Trucking Lawyers of America, as well as The National Trial Lawyers. Mark is
     University of Dayton, B.A.            frequently asked to speak to gatherings of trial lawyers, and has addressed
                                           national organizations on topics ranging from defective medical devices,
                                           medical malpractice, environmental catastrophes, and advanced trial skills.

                                           Greg is a well‐respected litigator, having represented both
                                           corporate clients and consumers in the largest cases in the
                                           country.

                                           Mr. Gutzler is an experienced trial lawyer with a track record of results in high‐
                                           stakes cases, handling all aspects of complex commercial litigation, including
                                           securities fraud, antitrust, Lanham Act, whistleblower, ERISA, RICO, patent
                                           infringement, breach of contract, unfair competition, and appraisal
                                           litigation. Greg has litigated extensively on both the plaintiff and defense side,
     Greg Gutzler                          working at his own boutique firm, as well as one of the nation’s most
     Partner                               prestigious plaintiffs’ firms, and before that, as a partner of an Am Law 100
                                           defense firm. Greg is a trusted advocate, chosen by clients when they need
     EDUCATION                             candid, creative, and aggressive approaches to create business solutions and
     University of Michigan Law School,    decisive litigation successes.
     J.D.
                                           Greg represents hedge funds, private equity funds, venture capitalists,
     University of California, Berkeley,   individuals, companies, and governmental entities in complex lawsuits in
     B.A.
                                           federal and state court, and arbitration, across the United States and
                                           internationally. Greg currently represents a series of hedge funds and private
                                           equity investors in multiple commercial arbitrations in the finance sectors,
                                           involving damages in the billions.




   www.dicellolevitt.com                                                                                                   9
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 16 of 27 Pageid#: 442




                                          Kenneth has led multiple million‐dollar trials involving medical
                                          malpractice, products liability, and transportation claims.

                                          Mr. Abbarno’s practice includes a wide range of civil litigation including, but not
                                          limited to, catastrophic injury cases, transportation industry litigation, toxic
                                          torts, products liability, professional liability, employer intentional tort, and
                                          other complex litigation. He has tried well over 50 civil lawsuits, and has
                                          handled cases in Ohio, Pennsylvania, West Virginia, Virginia, Kentucky, Indiana
                                          and New York.
     Kenneth P. Abbarno
     Partner                              Selected as an Ohio Super Lawyer every year since 2010, Mr. Abbarno is also
                                          an Inside Business Leading Lawyer, rated by The Best Lawyers in America, and
     EDUCATION                            named Transportation Lawyer of the Year in Cleveland. He has a Superb Avvo
     Cleveland‐Marshall College of Law,   rating of 10 out of 10.
     J.D.

     Canisius College, B.A.



                                          Frank Amanat has almost three decades of litigation expertise,
                                          shepherding the largest single recovery the Department of
                                          Justice has ever obtained in a civil penalty action under FIRREA.

                                          Frank Amanat is a veteran litigator with over 29 years of experience in a broad
                                          range of complex legal matters, with particular expertise in areas of
                                          constitutional and administrative law, as well as class action litigation, complex
                                          and mass torts, financial fraud, regulatory fraud, health care fraud,
                                          pharmaceutical litigation, False Claims Act litigation, asset forfeiture, civil rights,
     F. Franklin Amanat                   environmental, labor and employment, bankruptcy, and immigration. He
     Partner                              regularly addresses legal issues of considerable complexity and importance,
                                          and litigate, or provide legal advice on, significant questions of constitutional,
     EDUCATION                            statutory, and common law. At DiCello Levitt Gutzler, he specializes in
     Harvard Law School, J.D. cum laude   representing victims of fraudulent and illegal conduct, as well as
                                          whistleblowers, governmental entities, and other plaintiffs, in a wide range of
     University of Pennsylvania, B.A.     complex litigation, including class actions and multidistrict litigation, focusing
     summa cum laude                      on financial and securities fraud, health care fraud, civil rights, mass torts, and
                                          other commercial litigation.
     Editor, The Harvard Law Review,
     Volumes 103‐04                       Prior to joining DiCello Levitt Gutzler, Frank spent 24 years at the Department
                                          of Justice, including more than two decades as an Assistant United States
                                          Attorney and then Senior Counsel at the U.S. Attorney's Office for the Eastern
                                          District of New York (Brooklyn), plus stints at the Office of Legal Policy and the
                                          Office of Immigration Litigation. From 2013 to 2018, Frank served as lead
                                          counsel for the Government in the successful investigation and prosecution of
                                          Barclays Bank and two of its former executives for fraud in connection with the
                                          sale of residential mortgage‐backed securities (RMBS); the $2 billion
                                          settlement, reached in early 2018, is the largest single recovery the Department
                                          of Justice has ever obtained in a civil penalty action filed under FIRREA.




   www.dicellolevitt.com                                                                                                    10
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 17 of 27 Pageid#: 443




                                          Bruce Bernstein has successfully handled a wide range of
                                          commercial litigation including suits at all levels, including
                                          before the U.S. Supreme Court.

                                          As a Trial Attorney in the Civil Fraud Section of the U.S. Department of Justice,
                                          Bruce investigated, litigated, and resolved complex qui tam actions asserting
                                          claims under the False Claims Act. In addition, on behalf of the United States,
                                          he oversaw the litigation of a large action, pending in Germany, asserting
                                          securities fraud‐type claims against a multinational automobile manufacturer,
     Bruce D. Bernstein
                                          which was brought to recover losses incurred by the Federal Thrift Savings Plan,
     Partner
                                          one of the largest defined contribution plans in the world. In private practice,
                                          he successfully litigated some of the largest securities fraud actions ever
     EDUCATION                            filed. Bruce was a pivotal member of the team that secured significant
     The George Washington University     decisions from the Third Circuit and U.S. Supreme Court in the securities class
     Law School, J.D.                     action against Merck & Co., Inc., which arose out of Merck’s alleged
                                          misrepresentations about the cardiovascular safety of its painkiller drug
     University of Vermont, B.S., summa   Vioxx. That action was ultimately resolved for more than $1 billion, which at
     cum laude                            the time of its resolution, was the largest securities recovery ever achieved on
                                          behalf of investors against a pharmaceutical company.

                                          A powerful storyteller and trial lawyer, Robert has earned multi‐
                                          million‐dollar recoveries for victims.

                                          Mr. DiCello has extensive experience advocating for clients in mass tort and
                                          class action litigation, in addition to maintaining a growing practice focused on
                                          curbing police misconduct, government abuse, and catastrophic injury. He
                                          represents victims of police abuse around the country, earning jury verdicts of
                                          $22 million in 2016, $8.7 million in 2017, and $50 million in 2019 (recently
                                          affirmed) for various cases involving police misconduct. A powerful storyteller
     Robert F. DiCello                    before juries, he also frequently represents clients before appellate courts.
     Partner
                                          Working in the largest prosecutor’s office in the country out of law school—the
                                          Cuyahoga County Prosecutor’s Office—Mr. DiCello rose to manage as many as
     EDUCATION                            eight prosecutors in four different courts. During that time, he tried more than
     Cleveland‐Marshall College of Law,   40 jury trials, involving major felonies from financial crimes to violent crimes to
     J.D.                                 drug offenses.
     Northwestern University, M.A.        He received a master’s degree in music from Northwestern University, and his
                                          law degree from Cleveland‐Marshall College of Law, where he served as Editor‐
     University of Dayton, B.A.
                                          in‐Chief of The Cleveland State Law Review. In 2014, he attended and
                                          completed the curriculum of the Trial Lawyer’s College.




   www.dicellolevitt.com                                                                                                11
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 18 of 27 Pageid#: 444




                                          Dan has dedicated his career to protecting the
                                          environment and ensuring that people are afforded a safe
                                          and healthful place to work.

                                          Dan’s work includes the representation of governmental entities, individual
                                          consumers, and corporate clients—all with one primary goal in mind: ensuring
                                          the protection of human health and the environment. His stewardship
                                          ensures not only that polluters be held responsible for contamination and
                                          clean‐up, but that corporate entities understand their responsibilities under
     Daniel R. Flynn                      state and federal environmental laws. As a result of Dan’s advocacy in
                                          counseling clients on compliance, his corporate clients lead their respective
     Partner
                                          industries in environmental stewardship efforts under a number of rules and
                                          regulations including the Clean Water Act (CWA), the Clean Air Act (CAA), the
     EDUCATION
                                          Comprehensive Environmental Response, Compensation and Liability Act
     Indiana University Maurer School
                                          (CERCLA), the Emergency Planning and Community Right‐to‐Know Act
     of Law, J.D., cum laude
                                          (EPCRA), and the Resource Conservation and Recovery Act (RCRA). Most
     Illinois Wesleyan University, B.A.   recently, Dan joined a team of other DiCello Levitt attorneys and appointed
                                          Special Assistant Attorneys General to file lawsuits against polluters in the
                                          State of Michigan, seeking to hold them responsible for contaminating the
                                          environment with poly‐ and perfluoroalkyl chemicals, sometimes referred to
                                          as “forever chemicals.”

                                          Dan frequently counsels clients on developing and maintaining state‐of‐the‐
                                          art safety and health programs that ensure all employees enjoy safe and
                                          healthful workplaces, and works closely with both his clients and the
                                          Occupational Safety and Health Administration (OSHA) to enhance employee
                                          safety and health well beyond OSHA’s minimum requirements.

                                          Amy has built a national reputation as a zealous consumer
                                          advocate, directing litigation in nationwide class action cases.

                                          Amy Keller has experience successfully litigating a variety of complex litigation
                                          cases in leadership positions across the United States. As the Firm’s Technology
                                          Practice Chair, Ms. Keller is the youngest woman ever appointed to serve as co‐
                                          lead class counsel in a nationwide class action. In the multidistrict litigation
                                          pending against Equifax related to its 2017 data breach, Ms. Keller represents
                                          nearly 150 million class members and helped to secure a $1.5‐billion
     Amy E. Keller                        settlement. In another case, against Marriott, Ms. Keller represents nearly 300
     Partner                              million consumers, securing important case milestones on a motion to dismiss
                                          as it related to the value of personal information. She holds numerous other
     EDUCATION                            leadership positions in nationwide class action cases across the country,
     The John Marshall Law School,        securing victories against industry titans like Apple, BMW, and Electrolux.
     Chicago, Illinois, J.D.
                                          Ms. Keller is an elected member of the American Law Institute, and a two‐time
     Administrative Editor, The John      chair of the Chicago Bar Association Class Action Committee. Ms. Keller is
     Marshall Law Review                  recognized by Illinois Super Lawyers as a “Rising Star,” and is a board member
                                          and Executive Committee member of Public Justice, a not‐for‐profit legal
     University of Michigan,              advocacy organization. She is a member of the Sedona Conference’s Working
     Ann Arbor, Michigan, B.A.            Group 11, which focuses on litigation issues surrounding technology, privacy,
                                          artificial intelligence, and data security. In 2018, Ms. Keller was named a
                                          National Law Journal Plaintiff Trailblazer, and one of the “Top 40 Under 40” trial
                                          lawyers in Illinois by National Trial Lawyers.



   www.dicellolevitt.com                                                                                               12
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 19 of 27 Pageid#: 445




                                              Chris uses a multidisciplinary approach to trial advocacy
                                              through the use of cognitive neuroscience.

                                              Mr. Stombaugh concentrates his practice in the areas of personal injury,
                                              wrongful death, medical negligence and product liability. He has been a
                                              consistent thought leader on applying cognitive neuroscience techniques to
                                              trial advocacy as a trial lawyer and as a frequent instructor to other trial
                                              lawyers trial lawyers for most of his 25‐year career.

                                              His expertise has led to several record setting jury verdicts, often seven and
     Chris Stombaugh                          eight figures. The Wisconsin native's professional passion is to empower
     Partner                                  deserving people to have their stories heard and cared about by juries in
                                              courtrooms across America.
     EDUCATION
     Drake University School of Law, J.D.,    A member of the Wisconsin Association for Justice since 1997, Mr.
     with honors                              Stombaugh served as the organization's President for the 2014 term. He is
                                              also a member of the Iowa Association for Justice as well as the American
     University of Wisconsin, B.A.            Association for Justice. He has been chosen as a Wisconsin Super Lawyer
                                              every year since 2010 and has a 10/10 Avvo Rating. He speaks regularly to
                                              state bar and trial lawyer associations nationwide on modern and effective
                                              trial advocacy.

                                              John has gained widespread recognition as an extraordinary
                                              attorney with particular success in nationwide consumer and
                                              antitrust class actions.

                                              John Tangren maintains a national practice in consumer class action litigation,
                                              with vast experience in the field of automotive defect litigation. Mr. Tangren—
                                              who has spent the last decade advocating for plaintiffs—is presently leading
                                              DiCello Levitt’s efforts in several nationwide class cases, including Sloan v. Gen.
                                              Motors LLC (N.D. Cal.) and In re Polaris Mktg., Sales Practices, and Prods. Liab.
     John E. Tangren                          Litig. (D. Minn.).
     Partner
                                              Mr. Tangren has also successfully represented consumer plaintiffs on the
     EDUCATION                                appellate level. He played a significant role in the briefing for two impactful
     University of Chicago Law School, J.D.   Seventh Circuit decisions in the class action field: Messner v. Northshore
                                              University HealthSystem, 669 F.3d 802 (7th Cir. 2012), which reversed the
     University of Chicago, B.A.              district court’s denial of class certification and has been cited in over 400 cases
                                              since then for its guidance regarding class certification; and In re Text
                                              Messaging Antitrust Litigation, 630 F.3d 622 (7th Cir. 2010), which was decided
                                              on the briefs in an opinion written by Judge Posner. In both cases, Mr. Tangren
                                              crafted successful narratives regarding highly technical facts (in the health care
                                              and cellular services contexts) and applied them to complex areas of law (the
                                              sufficiency of complaint allegations and class certification showings) in such a
                                              way as to demonstrate to the appeals court why the consumer plaintiffs should
                                              carry the day.




   www.dicellolevitt.com                                                                                                    13
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 20 of 27 Pageid#: 446




                                            Mark represents plaintiffs in all aspects of direct and class
                                            actions.

                                            Mr. Hamill concentrates on commercial, antitrust, securities, and consumer
                                            cases, often taking a lead role with expert witnesses in finance, accounting, and
                                            economics topics. He also serves as eDiscovery counsel in many of his cases,
                                            leveraging his depth of experience in this area as an attorney, and as an
                                            eDiscovery project manager serving Fortune 500 and major accounting firm
                                            clients in large‐scale, high intensity projects.
     Mark Hamill
     Senior Counsel                         Prior to joining the firm, Mr. Hamill represented Direct Action Purchaser
                                            plaintiffs in antitrust cases, advancing their interests and coordinating with
     EDUCATION                              counsel in parallel actions. He also represented shareholders in securities class
     Northwestern University Law            actions at a securities boutique firm in New York, including a Chinese reverse
     School, J.D., cum laude                merger case where his deposition and class certification work were
                                            instrumental to achieving a favorable settlement for the class.
     Washington & Jefferson College, B.A.
                                            Before taking on eDiscovery projects and plaintiff representations, Mr. Hamill
                                            practiced law with some of Chicago’s most prominent firms, where he served
                                            on trial and arbitration hearing teams in antitrust and accounting cases.

                                            Laura has over a decade of experience as a labor and
                                            employment attorney in matters ranging from workplace
                                            discrimination matters to counseling on compliance and best
                                            practices.

                                            Previously representing companies in collective and class action lawsuits under
                                            the Fair Labor Standards Act and state wage and hour laws, Ms. Reasons’
                                            experience spans multiple industries, including healthcare and hospitality.
                                            Now, as a plaintiffs’ attorney, Ms. Reasons’ experience has given her a unique
     Laura Reasons                          perspective that translates well into pursuing justice for individual claimants.
     Senior Counsel
                                            Before joining private practice, Ms. Reasons served as a judicial extern to the
     EDUCATION                              Honorable George W. Lindberg of the Northern District of Illinois. She also has
     Chicago‐Kent College of Law, J.D.      a history of performing pro bono work and community service. Throughout her
     Order of the Coif                      career, she has served as a Public Interest Law Initiative (PILI) fellow at Domestic
                                            Violence Legal Clinic, having previously served on the organization’s young
     Washington University in St. Louis,    professionals board. She has also represented individuals in immigration cases
     B.A.
                                            pro bono, including asylum seekers who were persecuted in their home
                                            countries for their sexual orientation and political party affiliation, DACA
                                            applicants, and incarcerated individuals.




   www.dicellolevitt.com                                                                                                   14
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 21 of 27 Pageid#: 447




                                              Mark is an emerging leader in national mass tort and
                                              technology litigation.

                                              Mark M. Abramowitz has established a national profile in class action and
                                              mass tort litigation, having represented plaintiffs in actions involving
                                              automotive and Internet technology issues. He has been selected to serve on
                                              national discovery review teams and participated in national mediations,
                                              resolving hundreds of cases and distributing millions of dollars to clients
                                              injured by corporations. See In re Imprelis Herbicide, Sales Practice and
     Mark M. Abramowitz                       Products Liability Litig. (E.D. Pa.).
     Associate
                                              Outside of his own cases, Mr. Abramowitz actively investigates ways to
                                              integrate technology into the practice of law. Regularly consulted on cloud‐
     EDUCATION
                                              based systems, discovery technology, the Internet of Things, and litigation
     The University of Toledo College of
                                              concerning the storage and security of data, Mr. Abramowitz is developing a
     Law, J.D.
                                              reputation as an authority on computing issues. See Electronics in the
                                              Courtroom, 29th Annual accredited CLE (2016); How to manage a mass tort
     University of Guelph, B.A.
                                              inventory, OAJ Annual Convention (2015); Professional Conduct – efiling, 27th
                                              Annual CLE Update (2014); Marketing & Electronic Communications, 26th
                                              Annual Accredited CLE (2013).




                                              Daniel litigates consumer class actions, public client cases, and
                                              other complex commercial lawsuits.

                                              Mr. Ferri represents clients in a wide array of matters, litigating contract,
                                              patent, trade secret, copyright and antitrust disputes in federal and state courts
                                              throughout the country. He currently serves as appointed counsel for the State
                                              of New Mexico in a variety of matters, enforcing the State’s unfair practices act,
                                              and also represents individuals in multi‐state class actions involving consumer
                                              fraud, breach of warranty, and violations of ERISA and RICO.
     Daniel R. Ferri
     Associate                                An experienced litigator in technology issues, Mr. Ferri has represented
                                              plaintiffs asserting class claims against Volkswagen arising from the carmaker’s
     EDUCATION                                “defeat devices” to evade federal and statewide emissions standards. He has
     University of Illinois College of Law,   also represented inventors and companies in intellectual property disputes
     J.D., magna cum laude                    throughout the country, acknowledging the importance of a trade secrets to
                                              advancing a business’s interests and growing. See, e.g., Research Frontiers Inc.
     New York University, B.A., cum laude     v. E Ink Corp., Case No. 13‐cv‐01231 (D. Del.) and Cascades Computer
                                              Innovation LLC v. RPX Corp., No. 12‐cv‐01143 (N.D. Cal.).

                                              A thoughtful contributor to the bar’s ongoing discussion of important legal
                                              issues, Mr. Ferri frequently offers legal analysis to fellow practitioners seeking
                                              clarity on complex subjects. 2019 Survey of Federal Class Action Law: A Circuit‐
                                              by‐Circuit Analysis, American Bar Association (2019); Curing the Ascertainability
                                              Fallacy—the Ninth Circuit Strikes Back, American Association for Justice Class
                                              Action Litigation Newsletter (Winter 2017). Mr. Ferri is a volunteer with the
                                              Chicago Lawyers Committee for Human Rights.




   www.dicellolevitt.com                                                                                                   15
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 22 of 27 Pageid#: 448




                                               Justin fights for individuals who have suffered harm from
                                               negligence, defective products, and civil rights abuses.

                                               Mr. Hawal brings a passion for justice to his work on behalf of victims of
                                               corporate and government wrongdoing. His work has spanned personal injury,
                                               product liability, and civil rights litigation. He has particular experience in cases
                                               involving defendants in the pharmaceutical and automotive industries.

                                               During law school, Justin was selected to join The Cleveland State Law Review
                                               and published a scholarly article on independent tort actions for spoliation of
     Justin J. Hawal
                                               evidence under Ohio law. He was also an active member of the civil litigation
     Associate
                                               clinic, through which he represented an asylum‐seeking immigrant from
                                               Honduras, among other clients.
     EDUCATION
     Cleveland‐Marshall School of Law,
     J.D., cum laude

     St. Louis University, B.A.

                                               With experience representing both plaintiffs and defendants,
                                               Mary’s trial skills rival those of senior litigators.

                                               Mary is an experienced litigator in mass tort and complex litigation, having
                                               represented clients in a wide range of matters, including serious personal
                                               injury, products liability, and environmental litigation. Prior to joining DiCello
                                               Levitt, Mary began her legal career practicing insurance defense in Virginia,
                                               thereafter litigating mass toxic tort claims pending in Chicago and the greater
                                               Midwest.
     Mary McKenna
     Associate                                 Mary’s passion for justice extends beyond the courtroom. She is a member of
                                               the Shriver Center on Poverty Law’s Professionals’ Council, which assists the
     EDUCATION                                 Shriver Center’s fight for economic and racial justice through fundraising efforts
     University of Mississippi School of       and advocacy. In law school, Mary was selected to participate in the Lott
     Law, J.D., cum laude                      Leadership Graduate Exchange Program with Nelson Mandela University in
                                               South Africa, where she studied societal and racial reconciliation in Mississippi
     University of Illinois, B.A., cum laude   and South Africa on local and national levels. She was also an elected student
                                               senator and an executive board member of the Mississippi Law Journal.




   www.dicellolevitt.com                                                                                                       16
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 23 of 27 Pageid#: 449




                                           Adam Prom employs his skills as a young trial attorney to
                                           achieve favorable results for his clients.

                                           Beyond his frequent trial work in the Circuit Court of Cook County, Law Division,
                                           Adam Prom’s practice is focused on representing plaintiffs in complex litigation
                                           in federal courts across the United States.

                                           He has been deeply involved in nationwide class actions regarding the use of
                                           sophisticated damages modeling in consumer product and vehicle defect
     Adam Prom                             lawsuits, where he played a key role in motion practice regarding plaintiffs’
     Associate                             expert witnesses, class certification, and summary judgment. See, e.g., Elward,
                                           et al. v. Electrolux Home Products, Inc. (N.D. Ill.); Ryseweyk, et al. v. Sears
     EDUCATION                             Holdings Corp., et al. (N.D. Ill.); and Catalano, et al. v. BMW of North America,
     The University of Texas Law School,   et al. (S.D.N.Y.) (resulted in nationwide settlement). He also represented
     J.D.                                  plaintiffs in an ERISA class action concerning misclassification of insurance
                                           agents. Jammal, et al. v. American Family Ins. Group, et al. (N.D. Ohio).
     Marquette University, B.A
                                           Mr. Prom has demonstrated a commitment to serving underrepresented
                                           communities, volunteering as a mentor for high school students at the Legal
                                           Prep Charter Academy, a free, open‐enrollment public high school in the West
                                           Garfield Park neighborhood of Chicago.

                                           Prior to joining DiCello Levitt, Mr. Prom served as a judicial extern to a federal
                                           judge in the Northern District of Illinois and a federal magistrate judge in the
                                           Eastern District of Wisconsin.



                                           Brittany has a broad range of experience litigating matter that
                                           concern public entities and complex commercial structures.

                                           Brittany Hartwig is an associate in DiCello Levitt’s Chicago office with
                                           experience litigating complex commercial cases and actions involving serious
                                           injuries. She represents individuals, businesses, and public entities in a wide
                                           range of disputes, protecting their interests in state and federal courts across
                                           the country.
     Brittany Hartwig
                                           Prior to joining the firm, Brittany represented individuals, corporations,
     Associate                             municipalities, and nonprofit organizations through all stages of litigation,
                                           including pretrial, trial, and post‐trial motions. After successfully representing
     EDUCATION
                                           the defendant in a federal antitrust bench trial, she led the litigation strategy
     Loyola University Chicago School of
                                           related to the appeal and authored the subsequent appellee brief. She has
     Law, J.D., Certificate in Advocacy
                                           acted as lead attorney in jury trials involving federal civil rights claims and state
                                           personal injury claims, obtaining favorable verdicts for her clients in each case.
     University of Arizona, B.A.

                                           Outside of the office, Brittany focuses on giving back to the Chicago community
                                           and serves on the Executive Board of the Children’s Research Fund Junior Board
                                           in their philanthropic efforts to support the Anne & Robert H. Lurie Children’s
                                           Hospital of Chicago and the Stanley Manne Children’s Research Institute.




   www.dicellolevitt.com                                                                                                   17
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 24 of 27 Pageid#: 450




                                          Robert has been one of the leading personal injury and class
                                          action attorneys in the state of Ohio for the last four decades.

                                          A co‐founder of one of DiCello Levitt’s predecessor firms, Mr. DiCello has
                                          amassed more than 45 years of professional experience and an extensive list of
                                          seven‐ and eight‐figure recoveries for victims of injustice. He has deep
                                          experience in a wide range of class actions, personal injury cases, complex mass
                                          torts, and probate matters. Over his long and successful career, he has won
                                          multiple appeals before the Ohio Supreme Court.
     Robert J. DiCello
     Of Counsel                           Robert put himself through Cleveland‐Marshall College of Law while working as
                                          a safety director at U.S. Steel Corp. While in law school, he was selected to join
                                          The Cleveland‐Marshall Law Review. He began his legal career as an assistant
     EDUCATION
                                          prosecutor in the Lake County Prosecutor’s Office and later become President
     Cleveland‐Marshall College of Law,
                                          of the Lake County Bar Association. He formed his own firm in 1978, managing
     J.D.
                                          it with great success over nearly 40 years until its members founded DiCello
     John Carroll University, B.A., cum
                                          Levitt.
     laude




   www.dicellolevitt.com                                                                                               18
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 25 of 27 Pageid#: 451

                                           MATTHEW S. MILLER

                              Matt Miller has been practicing law since 1996. After graduating cum laude
                              from Loyola University Chicago School of law, Mr. Miller began his career at
                              Jenner & Block, an AmLaw 100 law firm and a preeminent litigation
                              powerhouse.

                           While at Jenner & Block, Matt represented global corporations and corporate
                           executives in high-stakes, complex disputes, including class action defense
                           work for the Sara Lee Corporation. After leaving Jenner & Block, Matt built a
                           successful litigation and general counsel practice, representing companies such
   as Groupon, Echo Global Logistics, and The TJX Companies, as well as corporate executives and other
   business leaders.

   Matt has tried cases to verdict in state and federal courts, including a record-setting verdict in a wrongful
   death case in Mercer County, Illinois. See Kemerer v. Illinois Power Co., No. 2001 L 8. Matt also has
   represented commercial clients in matters on appeal, including the successful defense of a difficult and
   precedent-setting employment case in Verkulien v. MediaBank, 646 F.3d 979 (7th Cir. 2011). In addition to
   those matters, Matt has been lead or co-lead counsel for clients in litigation concerning non-compete
   disputes, fraud claims, breach of fiduciary duty, insurance coverage matters, medical malpractice,
   personal injury, contract disputes and more.

   In 2011, Matt was hired as Deputy General Counsel for Groupon, where his work included global litigation,
   employment, IP and international (including a year based in Switzerland). While at Groupon, Matt
   successfully defended securities class actions, employment class actions, and privacy class actions, along
   with IP lawsuits and contract disputes.

   In 2020, Matt re-established his private practice in order to provide litigation and general counsel services
   in a cost-effective, client-focused manner. Matt was part of the team of lawyers to file the first-of-its-kind
   lawsuit on behalf of university students seeking to recover fees paid for campus services that were no
   longer available after the universities closed their campuses due to the COVID-19 pandemic. Matt has
   since been leading the effort in these cases across the country, filing class actions against public
   universities in Arizona (the first case of its kind), Florida, California and Oklahoma, and also filing class
   actions against private universities such as Grand Canyon University and Liberty University. On September
   15, 2020, Matt and his co-counsel were appointed Interim Class Counsel on behalf of all students seeking
   fee refunds from the California State University system. See Miller v. Board of Trustees of the California
   State University, No. 2:20-cv-03833 (C.D. Cal., Sept. 16, 2020).

   A frequent speaker at CLE events, Matt has been a speaker at, among other conferences, the Perrin Class
   Action Litigation conference.

   Matt has been recognized for his abilities over the years, having been included in the Chicago Daily Law
   Bulletin’s 40 Illinois Attorneys Under 40 to Watch, and having been selected as an Illinois Rising Star. A
   certified trial instructor with the National Institute for Trial Advocacy, Matt has taught trial advocacy at
   his alma mater, Loyola University Chicago School of Law. While in law school. Matt was National Champion
   of the American College of Trial Lawyer’s prestigious trial competition, and he was a Fellow with the
   Corboy Fellowship for Trial Advocacy.




                                                     Page 1 of 3
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 26 of 27 Pageid#: 452

                                               MATTHEW S. MILLER

                                                      EXPERIENCE

   MATTHEW S MILLER LLC - Chicago, IL                                             2005-2007, 2009-2011; 2020-present
   Founder
   Established law firm providing general counsel services, dispute resolution and litigation services. Clients have
   included CEOs, corporate executives, multi-national corporations, private companies and individuals. Representative
   matters have included employment litigation, non-compete issues, partnership disputes, fraud claims and breach of
   fiduciary duty matters. Tried cases to judges and juries; argued cases in the Seventh Circuit Court of Appeals. Filed
   first-of-its-kind class action on behalf of students seeking to recover fees after universities closed campuses in
   responses to COVID-19; appointed co-lead counsel in the case against the California State University systemin Miller
   v. Board of Trustees of the California State University, No. 2:20-cv-03833-SWV RAO (C.D. Cal., Sept. 16, 2020).

   GREEN THUMB INDUSTRIES, INC. - Chicago, IL                                                            1/2019-10/2019
   General Counsel, Corporate Secretary
   Hired as first General Counsel for a fully-integrated, public-traded cannabis company, with retail, manufacturing and
   processing operations across several states. Responsible for legal and compliance functions. Created the company’s
   code of conduct and launched an ethics hotline for all employees.

   GROUPON, INC. - Chicago, IL                                                                              2011-2018
   VICE PRESIDENT, DEPUTY GENERAL COUNSEL
   Hired pre-IPO as Deputy General Counsel at Groupon, touted as the fastest growing company of all time. Scope of
   work included global litigation, employment, IP and international (including one year based in Switzerland).
   Defended against securities class actions, employment class actions and privacy class actions, among other disputes.
   Led teams around the world, covering as many as 43 countries at one point in time.

   MUCH SHELIST, P.C. - Chicago, IL                                                                             2007-2009
   Equity Partner
   Merged Law Offices of Matthew S. Miller practice with mid-size, full-service Chicago law firm in order to expand the
   scope of services available to clients. Continued general counsel services for high-profile, high net worth clients, and
   maintained substantial general litigation practice in state and federal courts.

   RICHARD J. PRENDERGAST, LTD. - Chicago, IL                                                                    2000-2005
   Associate Attorney
   Joined high-powered, boutique law firm representing major corporations and business leaders in state and federal
   courts before various administrative tribunals, arbitrators, and mediators across the country. Conducted numerous
   jury trials in state and federal courts, including a record-setting verdict in a jury trial in Mercer County, IL. Advised
   clients across a variety of industries and subject matters.

   JENNER & BLOCK - Chicago, IL                                                                              1996-2000
   Associate Attorney
   Jenner & Block is an Am Law 100 global law firm with over 500 attorneys globally. Represented clients in high-profile,
   high-stakes matters. Representative clients included Sara Lee, Halliburton, Tom Clancy, S.N.A. Nut Company, and
   Chase Bank. In addition to the commercial work, actively participated in the firm’s pro bono program, and handled
   civil and criminal matters for clients in need.




                                                          Page 2 of 3
Case 6:20-cv-00023-NKM-RSB Document 43-2 Filed 09/18/20 Page 27 of 27 Pageid#: 453

                                               MATTHEW S. MILLER

                                       EDUCATION, BAR ADMISSIONS,
                              SELECT RECOGNITION & COMMUNITY INVOLVEMENT
   Education:

       •   Loyola University Chicago School of Law, J.D., cum laude, 1996
       •   University of Wisconsin–Madison, B.A., Philosophy, 1993

   Admitted to Practice:

       •   Illinois
       •   U.S. District Court for the Northern District of Illinois, General and Trial Bar
       •   U.S. Appellate Court for the Seventh Circuit

   Select Recognition and Certification:

       •   Illinois Law & Politics, Rising Stars, 2010, 2011
       •   40 Illinois Attorneys Under 40 to Watch, Chicago Daily Law Bulletin, 2008
       •   Chicago Volunteer Legal Services Distinguished Service Award 2005
       •   Fellow, Corboy Fellowship in Trial Advocacy, 1995-1996
       •   National Champion, American College of Trial Lawyers National Trial Competition, 1996
       •   National Institute Trial Academy Certified Trial Instructor

   In the Community:

       •   Former Board Member: John Howard Association; Christopher House
       •   Public Interest Law Initiative Fellow, Legal Assistance Foundation
       •   Volunteer Server, Uptown Café
       •   Volunteer Attorney (former), Chicago Volunteer Legal Services
       •   Youth Soccer Coach, AYSO and Northwind Soccer Club
       •   USSF “E” Licensed Coach
       •   Team Member, US Men’s Masters Maccabi Soccer Team 2009 (Israel) and 2011 (Brazil)




                                                          Page 3 of 3
